          Case 1:16-cr-00122-DAD-BAM Document 383 Filed 12/14/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3 4550 California Avenue, Suite 640
   Bakersfield, CA 93309
 4 Telephone: (661) 489-6150
   Facsimile: (661) 489-6151
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                           CASE NO. 1:16-CR-00122 DAD
11                                Plaintiff,             STIPULATION REGARDING SCHEDULE
                                                         FOR DEFENDANT’S MOTION TO REDUCE
12                         v.                            SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                         FINDINGS AND ORDER
13   GILBERTO ZARATE,
14                               Defendant.
15

16                                               STIPULATION
17          Plaintiff United States of America (the “government”), by and through its counsel of record, and
18 the defendant, by and through his counsel of record, hereby stipulate as follows:

19          1.     The defendant filed a motion for compassionate release on December 11, 2020. Docket
20 No. 378. The Court has not set a briefing schedule.
21          2.     Counsel for the government will need adequate time to obtain relevant records and draft
22 the government’s response to the defendant’s motion.

23          3.     Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
24 schedule on the defendant’s motion as follows:

25                 a)      The government’s response to the defendant’s motion to be filed on or before
26          January 4, 2021;
27                 b)      The defendant’s reply to the government’s response to be filed on or before
28          January 11, 2021.

                                                         1
30
          Case 1:16-cr-00122-DAD-BAM Document 383 Filed 12/14/20 Page 2 of 2


 1          IT IS SO STIPULATED.

 2

 3    Dated: December 14, 2020                               MCGREGOR W. SCOTT
                                                             United States Attorney
 4

 5                                                           /s/ MELANIE L. ALSWORTH
                                                             MELANIE L. ALSWORTH
 6                                                           Assistant United States Attorney

 7

 8    Dated: December 14, 2020                               /s/ MELISSA BALOIAN
                                                             MELISSA BALOIAN
 9                                                           Counsel for Defendant
                                                             GILBERTO ZARATE
10

11
                                           FINDINGS AND ORDER
12
            Based upon the stipulation and representations of the parties, the Court adopts the following as a
13
     revised briefing schedule regarding the defendant’s motion for sentence reduction:
14
            a)     The government’s response to the defendant’s motion, Docket No. 378, is due on or
15
     before January 4, 2021;
16
            b)     The defendant’s reply to the government’s response, if any, is due on January 11, 2021.
17
     IT IS SO ORDERED.
18

19      Dated:    December 14, 2020
                                                      UNITED STATES DISTRICT JUDGE
20
21

22

23

24

25

26
27

28

                                                         2
30
